DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onoda (US. 6,187,242 B1).
In Regards to Claim 1:
Onoda teaches a connector (1), comprising: 
a terminal (4, 5); a primary molding portion (6) holding the terminal (4, 5); and a secondary molding portion (7) holding the primary molding portion (6), wherein: 
the secondary molding portion (7) is formed with a sealing groove (39), and a protrusion (10a) is formed at a position of the primary molding portion (6) corresponding to the sealing groove (39).
In Regards to Claim 2:

the sealing groove (39) is formed annularly in the secondary molding portion (7), the primary molding portion (6) is held by the secondary molding portion (7) at a position of a circumferential part of the sealing groove (39), and the protrusion (10a) is formed at a position corresponding to the circumferential part of the sealing groove (39) where the primary molding portion (6) is held.
In Regards to Claim 5:
Onoda teaches the connector of claim 1, wherein: 
the primary molding portion (6) includes a plurality of divided primary molding portions (6), and the protrusion (10a) includes divided protrusions (10a) formed on at least two of the plurality of divided primary molding portions (6).
Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 3-4 and 6, these limitations, in combination with remaining limitations of claims 3-4 and 6, are neither taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.